Title: To George Washington from James Calhoun, 22 June 1789
From: Calhoun, James
To: Washington, George



Sir
Baltimore 22. June 1789

Although I am sensible of the many applications made to you for appointments to offices under the Government of the United States, and that numbers must consequently not succeed. Yet conscious that no motive whatever will have the least influence with you in the choice of any person, but that of serving your Country most effectually, in filling the different Stations with such Men as shall appear to you of most integrity and best qualified for the office. and flattering myself that my Character stands unimpeached in the first of these, and not wholly deficient in the last, I have presumed to add my name to the list of applicants and state to you my pretensions.
I was brought up a Merchant and previous to the late War was a considerable importer, and in easy circumstances, but like most other Merchants at that time had the greater part of my property in outstanding debts. I was then in the Commission of the Peace but taking an early and active part in the opposition to the claims of Great Britain, and appointed one of the Committe of Inspection & Observation for this County, Governor Eden thought proper to leave me with several other Whigs out of the Commission of the Peace, and supply our places with Tories, which like most of the measures then pursued by Government had a contrary effect from what they intended and it only served to exasperate the opposition the more—In the fall of 1776 I was elected Chairman to the Committee, and continued in that Station until the Government was formed in 1777, when I was again put in the Commission of the Peace and some time after appointed agent for the purchase of Cloathing for our Quota of the Troops—In the Spring of 1778 when General Greene took charge of the Quarter Master Department, he appointed me Depty Q:Mr Genl for the Western

Shore of Maryland, the duties of which I performed to the best of my abilities and to the satisfaction of that distinguished officer, until the Year 1780, when I resigned and received testimonials of approbation of my conduct from the Quarter Master Genl in a very polite letter which he wrote me on the occasion—In the Year 1781 the Legislature of this State elected me Commissary General for the Western Shore, in which Station I was when the Army Marched to the Siege of York, and it became necessary for this State to furnish large supplies of Provisions for the Army, and was my particular duty to make every possible exertion for that purpose, which I most chearfully performed at the risque of my health at that time much injured by uncommon fatigue on this service.
For the truth of what is here related and that you may have more satisfactory information respecting my general Character, permit me Sir to refer you to the following Gentlemen now in the Legislature of the United States, and in the City of New York—First to William Smith Esqr. who has known me almost from my Infancy, and must not only be well acquainted with my general Character, but most if not all the facts here alluded to—To Daniel Carroll Esqr. who was I believe in the Council great part of the time that I acted under the State and must know how I discharged the several trusts reposed in me—To Coll Wadsworth who was Commissary General of the Army of the United States part of the time I acted under Genl Greene, and from his acquaintance with me and intimacy with the General, must know whether my Conduct in that station met his approbation or not—And lastly to the Honble Charles Carroll & John Henry Esqrs. Members of the Senate, to whom I have the Honor of being known and who can satisfy You with respect to my general Character, although they may not be so well acquainted with the particular parts of it as some of the other Gentlemen here refer’d to, and if more were necessary I could procure testimonials from the Governor of this State with whom I have the Honor to be in the strictest habits of friendship and intimacy.
I trust Sir you will pardon the liberty I have taken on this occasion in troubling you with the recital of these matters and not attribute it to vanity in me but to a desire of satisfying you that my Country had confidence in me in her greatest danger, and

appointed me to several important offices, which was unsolicited on my part and in no manner beneficial to me in a pecuniary way as the most lucritive never afforded me more than a bare support for my family whilst I was employ’d in it, and they proved an additional means of the very great loss I sustained by the depreciation of the Paper Money, several thousand pounds being paid me at that time for debts due before the War, which of little value to any person became less so to me, as I did not employ it in trade (my whole time and attention being taken up in the duties of the offices I held) and either lent it to the Public or it sunk in my hands, and I found myself at the end of the War several thousand pound Specie worse than at its commencement.
If therefore in the arrangement of the business of the United States, there should be any appointment that you may deem me competant to, and no Character offering that may be better entitled to it, I shall esteem it amongst the greatest honours of my life to receive it from the President of the United States I have the honor to be with the greatest respect Your Most Obedt Servt

Jas Calhoun

